DETAILED ACTION
The Amendment filed 06/30/21 has been entered.  Claims 1-16 are currently pending, with claim 16 being newly added.  Despite Applicant’s arguments, all 102 and 103 rejections are maintained as detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/329,225 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, for example, independent claim 12 of the instant application is disclosed in the combination of claims 14 and 15 of the ‘225 application. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Kiel
Claim(s) 1-6, 10, 12-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiel et al. (U.S. Patent Pub. No. 2013/0214588) (cited by Applicant).  Kiel is directed to a valve device in a brake system.  See Abstract. 
Claim 1: Kiel discloses an electronically controllable pneumatic brake system [Figs. 6, 7] for a vehicle, the electronically controllable pneumatic brake system comprising: wheel brakes (48; 196, 198, 200, 202) configured to brake wheels of the vehicle, wherein a service brake braking pressure (46) can be imposed on each of the wheel brakes via pneumatic paths (162, 171, 172) starting from a foot brake valve (54); and an electronically controllable monostable bypass valve (78) having a first switching position (lower position) and a second switching position (upper position), wherein the monostable bypass valve is disposed in a respective pneumatic path of the pneumatic paths; wherein in the first switching position of the monostable bypass valve, a service brake braking pressure in the respective pneumatic path can be derived depending on an actuation pressure (56) produced by manual actuation of the foot brake valve, wherein in the second switching position of the monostable bypass valve, the service brake braking pressure in the respective pneumatic path can be specified depending on a reservoir pressure (42) prevailing in a pressure medium reservoir (44), and wherein the service brake braking pressure in the respective pneumatic path can be produced by a changeover of the monostable bypass valve depending only on the actuation pressure and/or depending on the reservoir pressure to implement an electropneumatic redundancy [see para. 0037, 0061, 0066, 0073, 0083-84].  See Figs. 6, 7. 
Claim 2: Kiel discloses an axle modulator (17) is disposed in the respective pneumatic path between the foot brake valve and the respective wheel brake, wherein the axle modulator outputs an air volume-boosted axle modulator pressure depending on a service brake control pressure.  See Fig. 6. 
Claim 3: Kiel discloses that the monostable bypass valve is disposed in the pneumatic path in a control line between the foot brake valve and a pneumatic control input (74) of the axle modulator, and wherein the monostable bypass valve connects, in the first switching position, connects the foot brake valve to the pneumatic control input of the axle modulator to select the actuation pressure as the service brake control pressure, and connects, in the second switching position, the pressure medium reservoir to the pneumatic control input of the axle modulator to select the service brake control pressure depending on the reservoir pressure.  See Fig. 6. 
Claim 4: Kiel discloses that the monostable bypass valve is disposed between the axle modulator and a wheel brake in the respective pneumatic path, and wherein the monostable bypass valve connects, in the first switching position, the axle modulator to the respective wheel brake to forward the air volume-boosted axle modulator pressure as the service brake braking pressure depending on the actuation pressure demanded by the manual actuation of the foot brake valve, and connects, in the second switching position, the pressure medium reservoir to the respective wheel brake to select the service brake braking pressure depending on the reservoir pressure.  See Fig. 6. 
Claim 5: Kiel discloses that each of the plurality of pneumatic paths includes a monostable bypass valve, and wherein each of the monostable bypass valves is configured to be switched mutually independently to carry out steering braking.  See Fig. 7. 
Claim 6: Kiel discloses that the monostable bypass valve can be electrically actuated by a bypass signal provided by a bypass control device for redundant electropneumatic actuation of the wheel brakes in the event of a failure or a defect of the electronically controlled actuation of the service brakes, wherein the monostable bypass valve changes into the first switching position if there is no actuation by the bypass signal and changes into the second switching position in the event of actuation by the bypass signal, wherein the first switching position is a stable switching position, and wherein the first switching position is a de-energized position and the second switching position is an energized switching position.  See para. 0037, 0061, 0066, 0073, 0083-84. 
Claim 10: Kiel discloses that the monostable bypass valve is implemented as an electronically controllable 3/2-way valve.  See Fig. 6. 
Claim 12: see claims 1 and 6. 
Claim 13: see claim 6 above. 
Claims 15 and 16: Kiel discloses a utility vehicle with an electronically controlled pneumatic brake system as claimed in claim 1.  See para. 0002. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Kiel in view of Fries
Claims 7-8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiel in view of Fries et al. (U.S. Patent No. 8,382,448).  Fries is directed to a compressed air supply system for a utility vehicle.  See Abstract.
Claims 7-8: Kiel is relied upon as in claim 1 above but does not disclose activating the bypass valve in a “pulse-width modulated manner.”  Fries discloses providing a signal in a pulse width modulated manner for alternating changeover between the first switching position and the second switching position to implement graduated braking and to implement a cadence braking function by varying the service brake braking pressure for a pneumatic brake system in a utility vehicle.  See Fig. 4; col. 7, line 46 – col. 8, line 12.  Fries further discloses that the valve is alternately energized for a pulse time and de-energized for a pause time for alternating changeover of the monostable bypass valve, wherein the pulse time lies between 5 ms and 1000 ms and the pause time lies between 0 ms and 2000 ms.  See col. 7, lines 60-62 (50 ms pulse time and 50 ms pause time).  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use PWM valve control because this is a commonly employed technique to provide desired fluid flow in pneumatic paths in brake systems to give a desired braking action and ‘feel’ for the driver. 
Claim 14: see claims 7 and 8 above. 
Kiel in view of Schnittger
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiel in view of Schnittger et al. (U.S. Patent Pub. No. 2017/0096133).  Schnittger is directed to a relay valve that includes a restrictor and safety valve in the pneumatic fluid path from the reservoir.  See Fig. 1. 
Claims 9 and 11:  Kiel is relied upon as in claim 1 above, but does not disclose the use of a “choke” and a “safety valve” between the reservoir and the bypass valve.  Schnittger discloses the use of a choke and/or a pressure reducer (18) is disposed between the respective pressure medium reservoir (11) and the monostable bypass valve (22)  to limit a volumetric flow passing to the monostable bypass valve or the reservoir pressure passing to the monostable bypass valve, and a safety valve (14) that is energized at the same time as the monostable bypass valve is disposed between the monostable bypass valve and the pressure medium reservoir to implement a safety function, by which the imposition of the service brake braking pressures as a function of the reservoir pressure can be prevented in the event of unintentional setting of the second switching position of the monostable bypass valve.  See Fig. 1. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use a choke and safety valve because it is a design choice, where providing a restrictor is sometimes used to ensure controlled fluid flow from an accumulator/reservoir to the valve, and a safety valve is sometime used to ensure proper directional flow in the case of unintentional switching of another adjacent valve.  These components are often employed in the art as a design preference and simply improve the general functionality of the brake control system. 

Response to Arguments
Applicant's arguments filed 06/30/21 have been fully considered but they are not persuasive.
Applicant traverses the 102 rejection of the independent claims because the rejections refers to Figures 6 and 7 of Kiel, which Applicant properly points out are directed to two embodiments.  See Remarks, pages 6-8.  In response, Kiel provides only one full circuit diagram of the entire brake system in Figure 7 and that may be used in combination with any of the valve devices detailed in Figures 3-6.  Kiel explicitly states that “all of the features specified in the description…may be used both individually and also in any desired combination” and that “the inventive embodiments are thus not restricted to the described…combinations of features.  Rather, all combinations of features should be regarded as being disclosed.”  See para. 0086.  Thus, the use of Figure 7 to show Kiel’s disclosure of the overall brake system and Figure 6 to show Kiel’s disclosure of the valve device specifics is proper for the 102 rejection.  Hence, the rejection is maintained.  Clarifying amendments are strongly suggested to move prosecution forward. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        July 9, 2021